Mr. PRESIDING JUSTICE CRAVEN, dissenting: I must respectfully disagree. The majority opinion really is to the effect that the railroads here involved need not exhaust, indeed need not even pursue, administrative remedies prior to having judicial review unaided by any administrative expertise. Such conclusion is supported by the Cain, Kohorst, and Hillison opinions cited. In People ex rel. Chicago & North Western Ry. Co. v. Hulman (1964), 31 Ill. 2d 166, 201 N.E.2d 103, the Illinois Supreme Court did hold that mandamus was not available to review assessments of railroads where, as here, the Revenue Act made administrative review available to the railroad. The court in Hulmán clearly stated a requirement of exhaustion of administrative remedies as a condition precedent to the employment of pre-existing methods of judicial review. The court noted that in section 138 of the Revenue Act, it is provided in clear and express terms that “the provisions of the Administrative Review Act ‘shall apply to and govern all proceedings for the judicial review of final administrative decisions of the Department hereunder.’ ” Hulman, 31 Ill. 2d 166, 170, 201 N.E.2d 103, 105. Section 138 of the Revenue Act of 1939 (Ill. Rev. Stat. 1973, ch. 120, par. 619) is applicable here. In my judgment, judicial intervention in, or review of, assessment procedures or results is limited to administrative review as the exclusive remedy. In Illinois Bell Telephone Co. v. Allphin (1975), 60 Ill. 2d 350, 326 N.E.2d 737, the court again stated that administrative review was the remedy. Allphin related to the Messages Tax Act (Ill. Rev. Stat. 1971, ch. 120, par. 467 et seq.), not railroad assessment, but the message relating to the necessity of exhaustion of administrative remedies is the same. The reasons as stated by Justice Underwood are equally applicable: “[T]he doctrine of exhaustion has long been a basic principle of administrative law — a party aggrieved by administrative action ordinarily cannot seek review in the courts without first pursuing all administrative remedies available to him. (Myers v. Bethlehem Shipbuilding Corp. (1938), 303 U.S. 41, 82 L. Ed. 638, 58 S. Ct. 26.) The rule is the counterpart of the procedural rule which, with certain exceptions, precludes appellate review prior to a final judgment in the trial court, and the reasons for its existence are numerous: (1) it allows full development of the facts before the agency; (2) it allows the agency an opportunity to utilize its expertise; and (3) the aggrieved party may succeed before the agency, rendering judicial review unnecessary. 2 F. Cooper, State Administrative Law 572-574 (1965); L. Jaffe, Judicial Control of Administrative Action 424-426 (1965); 3 K. Davis, Administrative Law Treatise secs. 20.01-20.10 (1958), and 1970 Supplement at 642-669.” 60 Ill. 2d 350, 357-58, 326 N.E.2d 737, 741-42. The actions of the departments of the executive branch here, as in Allphin, are reviewable by, and only by, administrative review.